 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,         )   Case No. 2:17-CR-00100 JAM
                                       )
12                      Plaintiff,     )
                                       )
13        v.                           )
                                       )
14   JONATHAN SHANE BLAKELEY,          )   RELATED CASE ORDER
                                       )
15                      Defendant.     )
                                       )
16   UNITED STATES OF AMERICA,         )
                                       )
17                      Plaintiff,     )
                                       )   Case No. 2:19-CR-000172 MCE
18        v.                           )
                                       )
19   JONATHAN SHANE BLAKELEY,          )
                                       )
20                      Defendant.     )
                                       )
21

22        Examination of the above-entitled actions reveals that these

23   actions are related within the meaning of Local Rule 123 (E.D. Cal.

24   2005).    Accordingly, the assignment of the matters to the same

25   judge is likely to affect a substantial savings of judicial effort

26   and is also likely to be convenient for the parties.

27        The parties should be aware that relating the cases under

28   Local Rule 123 merely has the result that these actions are


                                       1
 1   assigned to the same judge; no consolidation of the actions is

 2   effected.

 3        IT IS THEREFORE ORDERED that the action denominated

 4   2:19-CR-00172-MCE be reassigned to Judge John A. Mendez for all

 5   further proceedings, and any dates currently set in this reassigned

 6   case only are hereby VACATED.   Henceforth, the caption on documents

 7   filed in the reassigned cases shall be shown as 2:19-CR-00172-JAM.

 8        IT IS FURTHER ORDERED that the Clerk of the Court make

 9   appropriate adjustment in the assignment of criminal cases to

10   compensate for this reassignment.

11        IT IS SO ORDERED.

12   Dated:   October 7, 2019

13                                   /s/ John A. Mendez________________

14                                   United States District Court Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       2
